Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication action is responsive to amendment filed on February 24, 2021, where Applicant amended the claims. Claims 1-20 remain pending.

Response to Arguments
Applicant's arguments filed 2/24/210, in regards to the prior art rejections, have been fully considered and are partially persuasive. Although the citations in the previous rejections do not teach predicted location, after review it is seen that the Shim reference teaches predicted location (see Shim, at least paragraph 51-54). The Ferris reference is not seen to teach the predicted location. However, upon further consideration, a new grounds of rejection is made based on Ferris in view of Radhakrishnan as shown below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. (a)(2) as being anticipated by Shim et al (US Publication 20170220394).
In reference to claim 1, Shim teaches a method, comprising:
establishing, with the interconnection gateway device, one or more links between one or more network functions virtualization ("NFV") entities (see Shim, at least first half of paragraph 36, and paragraph 37, where Shim discloses a cloud central server establishing virtualization);
providing access to one or more virtualized network functions ("VNFs") via the one or more links (see Shim, at least paragraph 37 lines 7-8 and paragraph 40, where Shim discloses virtual machines); and
predicting, by the interconnection device, that at a predicted time and at a predicted location one or more users are going to use a predicted type of VNF (see Shim, at least paragraphs 40 & 44, where Shim discloses utilizng usage pattern information to predict when to migrate a type of VM, and at least paragraph 51 lines 4-15, where Shim discloses utilizing movement route information of a user to predict an estimated route for VM migration); and 
based at least in part on the prediction that at the predicted time and at the predicted location the one or more users are going to use the predicted type of VNF (see Shim, at least paragraphs 53 & 54, where Shim discloses virtual machines migration based on the time and location), selecting and bursting, with the interconnection gateway device, at least one VNF associated with the predicted type of VNF and of the one or more VNFs from at least one first 
wherein each of the at least one first pod and the at least one second pod comprises physical hardware resources that are part of at least one NFV entity of the one or more NFV entities, (see Shim, at least paragraphs 60,63,&66, where Shim discloses virtualized computing environment operating over phyiscal machines).
In reference to claim 2, this is taught by Shim, see at least paragraphs 60,63,66, where Shim discloses the physical hardware.
In reference to claim 3, this is taught by Shim, see at least paragraphs 64,66, where Shim discloses the cloud environment.
In reference to claim 4, this is taught by Shim, see at least paragraphs 64,78, where Shim discloses the VMs within the cloud environment.
In reference to claim 5, this is taught by Shim, see at least paragraph 66, where Shim discloses the cloud infrastructure.
In reference to claim 6, this is taught by Shim, see at least paragraphs 67-68, where Shim discloses VMs part of different networks.
In reference to claim 7, this is taught by Shim, see at least paragraphs 67,76.
In reference to claim 8, this is taught by Shim, see at least paragraphs 44-45, where Shim discloses expected usage at time periods.
In reference to claim 9, this is taught by Shim, see at least paragraphs 43,67,68 where Shim discloses public and private locations.
In reference to claim 10, this is taught by Shim, see at least paragraphs 68-69, where Shim discloses infrastructure links.
In reference to claim 11, this is taught by Shim, see at least paragraph 36.
In reference to claim 12, this is taught by Shim, see at least paragraph 36.
Claims 13-20 are slight variations of claims 1-12 above, and are therefore rejected based upon the same rationale as given.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8,10-20 is rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al (US Publication 20120137001) in view of Radhakrishnan et al (US Publication 20140365626).
In reference to claim 1, Shim teaches a method, comprising:
establishing, with the interconnection gateway device, one or more links between one or more network functions virtualization ("NFV") entities (see Ferris, at least paragraphs 17&53, discloses cloud based network with interconnected clouds);
providing access to one or more virtualized network functions ("VNFs") via the one or more links (see Ferris, at least paragraph 20, discloses virtual resources and services); and
predicting, by the interconnection device, that at a predicted time one or more users are going to use a predicted type of VNF (see Ferris, at least paragraph 25 lines 1-10 and paragraph 
based at least in part on the prediction that at the predicted time the one or more users are going to use the predicted type of VNF (see Ferris, at least paragraph 63, where Ferris discloses virtual machines migration based on usage information),
selecting and bursting, with the interconnection gateway device, at least one VNF of the one or more VNFs from at least one first pod to at least one second pod, (see Ferris, at least paragraphs 50 & 63, where Ferris discloses the selected target cloud for migration is selected based on the subscribed service type and user usage history, and at least middle of paragraph 78, discloses migrating a subscribed service from one cloud to a selected target cloud)
wherein each of the at least one first pod and the at least one second pod comprises physical hardware resources that are part of at least one NFV entity of the one or more NFV entities, (see Ferris, at least paragraph 19).
Ferris fails to explicitly teach a predicted location. However Radhakrishnan teaches instantiating virtual machines based on expected demand, historical information, and location information (see Radhakrishnan, at least paragraph 65). It would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify Ferris based on the teachings of Radhakrishnan for the purpose of optimizing VM instantiation to meet the needs and requirements of service users (see Radhakrishnan, at least paragraph 2).
In reference to claim 2, this is taught by Ferris, see at least paragraphs 19-20.
In reference to claim 3, this is taught by Ferris, see at least paragraph 34.
In reference to claim 4, this is taught by Ferris, see at least paragraphs 40,42.
In reference to claim 5, this is taught by Ferris, see at least paragraph 40.
In reference to claim 6, this is taught by Ferris, see at least paragraphs 40,42.
In reference to claim 7, this is taught by Ferris, see at least paragraph 59.
In reference to claim 8, this is taught by Ferris, see at least paragraphs 54-55.
In reference to claim 10, this is taught by Ferris, see at least paragraphs 20,42.
In reference to claim 11, this is taught by Ferris, see at least paragraph 17.
In reference to claim 12, this is taught by Ferris, see at least paragraphs 17,19.
Claims 13-20 are slight variations of claims 1-8,10-12 above, and are therefore rejected based upon the same rationale as given.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al (US Publication 20120137001) in view of Radhakrishnan et al (US Publication 20140365626) in further view of Okamoto  (US Publication 20140019970).
Ferris fails to explicitly teach selecting the at least second pod to receive the one or more VNFs based at least in part on actual location of a user or predicted location of the user. However, Okamoto teaches teaches virtual machine managemnet and migration by selecting a destination VM server depending (see Okamoto, at least paragraphs 15-16) on the location coordinates information related to the client/user terminal (see Okamoto, at least paragraphs 58,90).  It would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify Ferris based on the teachings of Okamoto for the purpose of ensuring uninterrupted client connection and a personalized connection environment for the client.



Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
March 12, 2021